This Cause coming on this day to be heard before this Court in the presence of Counsel learned, The Substance of the Bill and and Answer was by them opened; Whereupon and upon Hearing what was alledged by the Counsel on both sides, This Court doth think fit and so doth Order and Decree, That the Complainant William Blake in right of his Wife the said Ann is justly intitled to one full third part of the clear personal Estate which was of the said Walter Izard deceased at the time of his Death and of the Profits and Interests arisen thereupon since his Decease, And that the Complainants John Izard and Mary Izard are justly intitled to the other two third parts of the said Clear personal Estate; And doth further Order and Decree that a just Allotment and Division into three equal parts of all and Singular the Slaves Monies Securities for Monies at Interest and other personal Estate whatsoever mentioned and specified in the Schedules or Inventories thereof annexed to the said Defendants Answer after deducting all just Allowances Charges and Expences of them the said Defendants in relation to their said Administration to be ascertained and Allowed by the Master *500of this Court, be made on or before the Fourth day of March next ensuing by Benjamin Waring William Saunders Joseph Waring John Ainslee and John loor all of the said Province Planters or a Majority of them, who are hereby appointed Commissioners for that purpose with full power and authority to execute the same; And that upon such Division and Allotment of the said Personal  Estate mentioned and contained in the said Schedules That the said Defendants Ralph Izard and Benjamin Smith as soon as the said Complainant William Blake shall attain his age of Twenty one years Do pay and deliver to the said William Blake in right of his said Wife Anne one full third part of the said clear personal Estate and of the Securities for the said Monies at Interest and that the said Complainant William Blake upon receipt of Such his Dividend Proportion and Share of the said personal Estate of the said Walter Izard deceased Do immediately execute and Deliver to the said Defendants Ralph Izard and Benjamin Smith a good and sufficient Discharge in Law for the same and of and from all Claims and Demands out of or to the said Personal Estate of the said Intestate And it is further Ordered and Decreed by this Court, that as soon as the said Division and allotment shall be made and delivered over to the said William Blake that the said Ralph Izard and Benjamin Smith and the Survivor of them Do stand possessed of the other two third parts of all and singular the said Intestate’s clear personal Estate to the joint use of the said Complainants John Izard and Mary Izard who are both Minors And they the said Ralph Izard and Benjamin Smith and the Survivor of them are hereby intrusted with the management and Care thereof and Impowered and fully Authorized to put out or place at Interest upon good Security to be approved of by the Master of this Court for the time being the Monies to which the said Infants John and Mary are intitled under this Decree and the Interest to arise thereupon as also the Produce and Profits to arise and grow due by and out of the Residue of their said Estate And it is further Ordered and Decreed by this Court that the said Ralph Izard and Benjamin Smith do enter into a Bond or Recognizance before the Master of this Court in Such Sum of money or of Such a Penalty and with such Surety as the said Master shall think fit (Consideration being had to the just and true value of the Estate the said Infants John and, Mary are Intitled unto) that they will faithfully Discharge the Trust hereby Reposed in them and render an Account annualy, or as often as required by this Court of their Transactions and Management of the said Minors Estate and of the Issues Increase and Profits thereupon to arise and that they will account for pay over and deliver to the said Infants John and Mary as they shall respectively attain their ages of Twenty one Years or to such person as may be appointed Receiver by this Court during their Minority, his and her full share and Dividend of and in the Premisses to which they and each of them are or shall be Intitled under this Decree And it is further Ordered and Decreed by this Court that the said Ralph *501Izard and Benjamin Smith have full power and Authority to put or place out on Interest on Such Security as the Master of this Court shall approve all such monies as they now have in hand belonging to the said Intestate’s Estate, or that shall hereafter come to their hands on account of the said Estate, until the said Division and Allotment shall be made as aforesaid and paid and delivered over unto the said William Blake as aforesaid for the joint use and benefit of all the said Complainants And it is further Ordered and Decreed by this Court, That of and concerning such part of the personal Estate of the said Walter Izard deceased to which he was Intitled under the Will of Paul Jenys Esquire deceased, That (as all the Parties to this Suit have Consented and agreed to the same) for the reasons set forth by the said Defendants in their Answer concerning the same no Division or Allotment be made thereof at present But that the same do remain  In such hands and under the same Management Care and Administration, as it was in before the Instituting or Commencing this Suit And it is further Ordered and Decreed That the said Ralph Izard and Benjamin Smith be allowed all Just and reasonable Charges and Expences for about touching and concerning the Execution of the Trust hereby reposed in them concerning their management of the Estates of the said Minors John and Mary for their joint use as aforesaid, The same to be fixed and adjusted by the Master of this Court, And that they have Liberty from time to time as occasion shall require by Petition or otherwise to Resort to this Court for Directions in the Premisses And that the said Infants Complainants all and each and every of them shall have Six Months after they attain their respective ages of twenty one years, in case any of them shall think themselves aggrieved and prejudiced by this Decree to apply to this Court for Releif in the premisses, And on failure of their so doing within the time hereby limited for that purpose That then this Decree shall be Absolute and binding on all the said Parties their several and respective heirs Executors and Administrators forever And that as well the Costs of this Suit as other reasonable Costs Charges and Expences that may attend the Division Allotment and Settlement aforesaid be fully paid and Satisfied out of the gross Amount of the Intestate’s said personal Estate before any Division thereof be made.